Case: 09-20707 Document: 00511340914 Page: 1 Date Filed: 01/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 5, 2011
                                     No. 09-20707
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARCOS MORA JIMENEZ, also known as Marcos M. Jimenez, also known as
Marcos Mora-Jimenez, also known as Marco Jimenez Mora, also known as
Marcos Jimenez, also known as Marcos Mora,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-337-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Marcos Mora Jimenez
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Mora Jimenez has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20707 Document: 00511340914 Page: 2 Date Filed: 01/05/2011

                               No. 09-20707

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                    2